Citation Nr: 1505243	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  13-03 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of December 2011 and January 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of this proceeding is of record.  


FINDING OF FACT

The Veteran likely has PTSD that is attributable to his active military service.


CONCLUSION OF LAW

The Veteran has PTSD that is the result of disease or injury incurred during active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A.        § 1110; 38 C.F.R. § 3.303(a).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  

While medical evidence is generally required to establish a medical diagnosis or to address other medical questions, lay statements may serve to support claims by substantiating the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (lay evidence is potentially competent to establish the presence of disability even where not corroborated by contemporaneous medical evidence); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (in some cases, lay evidence will be competent and credible evidence of etiology).  

Service connection for post-traumatic stress disorder (PTSD) requires:  (1) a medical diagnosis of PTSD utilizing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV) criteria, in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).

The Veteran asserts that his PTSD symptoms include anxiety, nightmares, flashbacks, depression, avoidance, difficulty sleeping, and the inability to establish and maintain effective relationships.  See February 2013 Statement; February 2011 VA Form 21-0781; Hearing Transcript at 9, 14-18.

The Veteran's service treatment records (STRs) are silent as to any complaints, symptoms, or treatment for a psychiatric disorder, to include PTSD.

In July 2011 the Veteran was afforded a VA PTSD examination.  The examiner determined the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV criteria, finding an Axis I diagnosis of depressive disorder, not otherwise specified (NOS).  The examination report shows the Veteran had never been seen by a mental health professional during active military service or after service discharge.  He also noted that the Veteran had never been prescribed medication to treat any mental health conditions or sleep disturbance.  The examiner acknowledged the Veteran's report of two in-service stressors due to his battalion's mission to provide support to other units who were under attack in Vietnam.  He also acknowledged the Veteran's history of difficulty with establishing and maintaining social relationships, noting the Veteran had been divorced once and was having complications in his current marriage.  He determined the Veteran's stressors in service met multiple DSM-IV criteria for PTSD but opined that the Veteran did not meet full criteria for PTSD diagnosis, finding that the Veteran's depressive disorder, NOS "is less likely than not" related to his combat experience as he was able to sustain gainful employment for 40 years, he was married twice, raised one son, and had neither been prescribed psychotropic medication nor sought mental health treatment until the present.

A July 2011 VA psychology treatment note shows the Veteran presented for cognitive therapy due to PTSD symptoms.  After mental status examinations, the psychologist diagnosed the Veteran with PTSD, with episodes of depression and noted the Veteran experienced in-service stressors sufficient to support a diagnosis of PTSD.  The examiner's report also reflects the Veteran's wife participated in the session and provided insight on the Veteran's PTSD symptoms and the impact on their relationship.

Another July 2011 VA treatment record shows the Veteran experienced neurologic and psychiatric symptoms of memory loss, depression, changes in behavior, sleep disturbance, and irritability.  

A September 2011 VA psychology treatment note shows the Veteran and his wife participated in cognitive therapy to treat his symptoms of PTSD and depression.  The Veteran reported infrequent nightmares about Vietnam, and his inability to maintain family and interpersonal relationships.  The examiner opined that the Veteran's inability to discuss the traumatic events he experienced during his tour of duty in Vietnam, feelings of guilt, and depression made him socially withdrawn.  Axis I diagnosis included PTSD, and depression.  The examiner assigned a GAF score of 49.

During the March 2008 videoconference hearing, the Veteran testified that his current psychiatric disabilities, including PTSD, were due to various stressors he experienced in Vietnam.  See Hearing Transcript at 9-11; February 2012 VA Form 21-0781; February 2013 Statement.  The Veteran and his wife testified about his PTSD symptoms and the effect on their daily lives, specifically, that the Veteran experienced difficulty sleeping, anxiety, avoidance, and anger.  The Veteran described specific traumatic events he experienced in Vietnam, to include witnessing a friend who was "annihilated" while they were under attack.  See Hearing Transcript at 8-10.  He testified that he became emotionally detached in his relationships while serving in Vietnam.  He did not allow himself to be friendly with anyone because "they might not be around too long."  Id. at 17.  He stated that due to recurring nightmares about Vietnam he was unable to sleep and often awakened terrified and yelling.   See Hearing Transcript at 10.  He also described being consumed with work, to include repairing his property and farming for others to avoid thoughts associated with the trauma.  The Veteran's wife testified about different instances when she witnessed the Veteran's PTSD symptoms over the past 13 years.  She stated that they are unable to travel due to the Veteran's anxiety.  She described his anger and frustration.  He was often restless and refused to discuss his experiences.  Due to the Veteran's anger and irritability she had slides and pictures from Vietnam converted into a DVD.  She explained that she thought this would help him to talk about his feelings of anxiety and anger; however, this instead resulted in his withdrawal from everyone and everything.  Id at 12-13.  The Veteran explained that he was unaware that his symptoms were attributable to PTSD, as he did not learn about PTSD until other veterans explained PTSD and the symptoms associated with the disorder.  Id. at 10.  

As noted above, the July 2011 VA examiner and the Veteran's treating psychologist arrived at different conclusions as to the diagnosis of the Veteran's psychiatric disorder.  The Board notes that both the July 2011 VA examiner and the Veteran's treating psychologist have conceded that that the claimed in-service stressors occurred and the Veteran's experiences may have contributed to his current disability picture, including symptomatology associated with PTSD.  The Board further notes that the claimed in-service stressors of exposure to actual combat and combat stress has been conceded by the originating agency.  The Veteran's testimony and the opinion provided by his treating psychologist are credible evidence that the claimed in-service stressors actually occurred, and medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  

Additionally, the Board has considered the testimony from the Veteran and his wife.  The statements describe symptoms of the Veteran's PTSD, particularly his anger, depression, social withdrawal, and sleep difficulties.  They are consistent with the observations noted on the July 2011 VA examination and treatment records.  

In light of the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board finds that there is credible and competent medical evidence of a PTSD diagnosis that is the result of disease or injury incurred in active military service.  Therefore, the criteria for service connection for PTSD have been met, and service connection is granted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. § 3.304(f).


ORDER

Entitlement to service connection for PTSD is granted.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


